Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 1 of 32

 

~
gf

AO 106 (Rev. 06/09) Application for a Search Warrant ¢ £ f my
“EY 7)
UNITED STATES DISTRICT COURT ‘oy. a

" & 209

for the gp OY gs
Northern District of Oklahoma aS ; ne, Clap

rH

Case No. (Q-N\S-AZ2-SR

In the Matter of the Search of

1403 Archer Drive, Claremore, Oklahoma

Nee ee ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property:

See Attachment “A”

located in the Northern District of Oklahoma, there is now concealed:
See Attachment “B”

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
M1 evidence of a crime;
M contraband, fruits of crime, or other items illegally possessed;
™ property designed for use, intended for use, or used in committing a crime;
C1] a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 2252(a)(2)(A) Distribution of Child Pornography
18 U.S.C. § 2252(a)(5)(B) Possession of and access with intent to view child pornography

The application is based on these facts:

See Affidavit of Dustin L. Carder, SA HSI, attached hereto.

M1 Continued on the attached sheet.

1 Delayed notice of ____— days (give exact ending date if more than 30 ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

" Applicant's signature

Dustin L. Carder, SA HSI

Printed name and title

Sworn to before me and signed in my presence.

Date: [/- S-/9 Cc). Chine
(/ Judge éSignatire

City and state: Tulsa, OK Tulsa, Oklahoma Jodi F. Jayne, U.S. Magistrate Judge

 

 

Printed name and title
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 2 of 32

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Dustin L. Carder, a Special Agent with Homeland Security Investigations (HSI), being

duly sworn, depose and state as follows:
INTRODUCTION

1. I have been employed as a Special Agent (SA) with the U.S. Department of
Homeland Security (DHS), Homeland Security Investigations (HSI) since December 2018, and
am currently assigned to the Office of the Resident Agent in Charge in Tulsa, Oklahoma. While
employed by HSI, I have investigated federal criminal violations related to high technology or
cybercrime, child exploitation, and child pornography. I have gained experience through training
at the sixteen-week Homeland Security Investigations Special Agent Training (HSISAT) program,
working with more experienced investigators, and everyday work relating to conducting these
types of investigations. I have received training in the area of child pornography and child
exploitation and have had the opportunity to observe and review numerous examples of child
pomography (as defined in 18 U.S.C. § 2256) in all forms of media including computer media.
Moreover, I am a federal law enforcement officer who is engaged in enforcing the criminal laws,
including 18 U.S.C. §§ 2251, 2252, and 2252A, and I am authorized by law to request a search
warrant.

2. This affidavit is submitted in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant for the locations specifically described in
Attachment A of this Affidavit including the entire property located at 1403 Archer Drive,

Claremore, Oklahoma (herein after known as the “SUBJECT PREMISES”), the content of
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 3 of 32

electronic storage devices located therein, and any person located at the SUBJECT PREMISES,
for contraband and evidence, fruits, and instrumentalities of violations of 18 U.S.C. §§
2252A(a)(2)(A) (distribution of child pornography); and 18 U.S.C. §§ 2252A(a)(5)(B)
(possession of and access with intent to view child pornography), which items are more
specifically described in Attachment B of this Affidavit.

3. The statements in this affidavit are based in part on information provided by other
law enforcement officers and on my investigation of this matter. Since this Affidavit is being
submitted for the limited purpose of securing a search warrant, I have not included each and every
fact known to me concerning this investigation. I have set forth only the facts that I believe are
necessary to establish probable cause to believe that contraband and evidence, fruits, and
instrumentalities of violations of 18 U.S.C. §§ 2252A(a)(2)(A) (distribution of child pornography);
and 18 U.S.C. §§ 2252A(a)(5)(B) (possession of and access with intent to view child

pornography), are presently located at the SUBJECT PREMISES.

STATUTORY AUTHORITY
4. As noted above, this investigation concerns alleged violations of the following:

a. Title 18, United States Code, Sections 2252A(a)(2)(A) prohibits a person
from knowingly receiving or distributing, or attempting or conspiring to receive or
distribute, any child pornography or any material that contains child pornography, as
defined in 18 U.S.C. § 2256(8), that has been mailed, or using any means or facility of
interstate or foreign commerce shipped or transported in or affecting interstate or foreign

commerce by any means, including by computer.
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 4 of 32

b. Title 18, United States Code, Sections 2252A(a)(5)(B) prohibits a person
from knowingly possessing or knowingly accessing with intent to view, or attempting or
conspiring to do so, any material that contains an image of child pornography, as defined
in 18 U.S.C. § 2256(8), that has been mailed, or shipped or transported using any means or
facility of interstate or foreign commerce, or in or affecting interstate or foreign commerce,
by any means, including by computer, or that was produced using materials that have been
mailed or shipped or transported in or affecting interstate or foreign commerce by any
means, including by computer.

DEFINITIONS
5. The following definitions apply to this Affidavit and Attachment B:

a. “Chat,” as used herein, refers to any kind of text communication over the
Internet that is transmitted in real-time from sender to receiver. Chat messages are
generally short in order to enable other participants to respond quickly and in a format that
resembles an oral conversation. This feature distinguishes chatting from other text-based
online communications such as Internet forums and email.

b. “Chat room,” as used herein, refers to the ability of individuals to meet in
one location on the Internet in order to communicate electronically in real-time to other
individuals. Individuals may also have the ability to transmit electronic files to other
individuals within the chat room.

c. “Child erotica,” as used herein, means materials or items that are sexually
arousing to persons having a sexual interest in minors but that are not necessarily obscene

or do not necessarily depict minors engaging in sexually explicit conduct.

3
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 5 of 32

d. “Child pornography,” as defined in 18 U.S.C. § 2256(8), is any visual
depiction, including any photograph, film, video, picture, or computer or computer-
generated image or picture, whether made or produced by electronic, mechanical or other
means, of sexually explicit conduct, where (a) the production of the visual depiction
involved the use of a minor engaged in sexually explicit conduct, (b) the visual depiction

-is a digital image, computer image, or computer-generated image that is, or is
indistinguishable from, that of a minor engaged in sexually explicit conduct, or (c) the
visual depiction has been created, adapted, or modified to appear that an identifiable minor
is engaged in sexually explicit conduct.

e. A “communication port” is an endpoint of communication in an operating
system. A port is always associated with an IP address of a host and the protocol type of
the communication. Specific port numbers are often used to identify specific services.

f. “Computer,” as used herein, refers to “an electronic, magnetic, optical,
electrochemical, or other high-speed data processing device performing logical or storage
functions, and includes any data storage facility or communications facility directly related
to or operating in conjunction with such device” and includes smartphones, and mobile
phones and devices. See 18 U.S.C. § 1030(e)(1).

g. “Computer hardware,” as used herein, consists of all equipment that can
receive, capture, collect, analyze, create, display, convert, store, conceal, or transmit
electronic, magnetic, or similar computer impulses or data. Computer hardware includes
any data-processing devices (including central processing units, internal and peripheral
storage devices such as fixed disks, external hard drives, floppy disk drives and diskettes,

4
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 6 of 32

and other memory storage devices); peripheral input/output devices (including keyboards,
printers, video display monitors, and related communications devices such as cables and
connections); as well as any devices, mechanisms, or parts that can be used to restrict
access to computer hardware (including physical keys and locks).

h. “Computer passwords and data security devices,” as used herein, consist of
information or items designed to restrict access to or hide computer software,
documentation, or data. Data security devices may consist of hardware, software, or other
programming code. A password (a string of alpha-numeric characters) usually operates
what might be termed a digital key to “unlock” particular data security devices. Data
security hardware may include encryption devices, chips, and circuit boards. Data security
software may include programming code that creates “test” keys or “hot” keys, which
perform certain pre-set security functions when touched. Data security software or code
may also encrypt, compress, hide, or “booby-trap” protected data to make it inaccessible
or unusable, as well as reverse the process to restore it.

i. “Hyperlink” refers to an item on a web page which, when selected, transfers
the user directly to another location in a hypertext document or to some other web page.

j. “Hyper Text Markup Language,” or “HTML,” as used herein, is a standard
protocol for formatting and displaying documents, such as web pages, on the Internet.

k. An “Internet Protocol address” or “IP address,” as used herein, refers to a
unique number used by a computer or other digital device to access the Internet. An IP
address looks like a series of four numbers, each in the range 0-255, separated by periods

(e.g., 121.56.97.178). Every computer or device accessing the Internet must be assigned

5
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 7 of 32

an IP address so that Internet traffic sent from and directed to that computer or device may
be directed properly from its source to its destination. Most Internet service providers
(ISPs) control a range of IP addresses. IP addresses can be “dynamic,” meaning that the
ISP assigns a different unique number to a computer or device every time it accesses the
Internet. IP addresses might also be “static,” if an ISP assigns a user’s computer a particular
IP address that is used each time the computer accesses the Internet. ISPs typically
maintain logs of the subscribers to whom IP addresses are assigned on particular dates and
times.

lL. “Internet Service Providers” (“ISPs”), as used herein, are commercial
organizations that are in business to provide individuals and businesses access to the
Internet. ISPs provide a range of functions for their customers including access to the
Internet, web hosting, e-mail, remote storage, and co-location of computers and other
communications equipment.

m. The “Internet” is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet, connections
between devices on the Internet often cross state and international borders, even when the
devices communicating with each other are in the same state.

Tn “Minor,” as defined in 18 U.S.C. § 2256(1), refers to any person under the
age of eighteen years.

oO. “Records,” “documents,” and “materials,” as used herein, include all
information recorded in any form, visual or aural, and by any means, whether in handmade,

photographic, mechanical, electrical, electronic, or magnetic form.

6
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 8 of 32

p. “Remote Computing Service” (“RCS”), as defined in 18 U.S.C. § 2711(2),
is the provision to the public of computer storage or processing services by means of an
electronic communications system. |

q- “Sexually explicit conduct,” as defined in 18 U.S.C. § 2256(2), means
actual or simulated (a) sexual intercourse, including genital-genital, oral-genital, anal-
genital, or oral-anal, whether between persons of the same or opposite sex; (b) bestiality;
(c) masturbation; (d) sadistic or masochistic abuse; ot (e) lascivious exhibition of the

genitals or pubic area of any person.

r. A “storage medium” is any physical object upon which computer data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs,
and other magnetic or optical media.

S. “Visual depiction,” as defined in 18 U.S.C. § 2256(5), includes
undeveloped film and videotape, data stored on computer disc or other electronic means
which is capable of conversion into a visual image, and data which is capable of conversion
into a visual image that has been transmitted by any means, whether or not stored in a

permanent format.

BACKGROUND ON KIK AND KIK REPORTS
6. Kik Messenger (hereinafter “Kik’’) is a mobile application designed for chatting or

messaging owned and operated by Kik Interactive, Inc. According to the publicly available
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 9 of 32

document “Kik’s Guide for Law Enforcement,”" to use this application, a user downloads the
application to a mobile phone, computer, or other digital device via a service such as the iOS App
Store, Google Play Store, Apple iTunes, or another similar provider. Once the application is
downloaded and installed, the user is prompted to create an account and username. The user also
creates a display name, which is a name that other users see when transmitting messages back and
forth. Once the user has created an account, the user is able to locate other users via a search
feature. While messaging, users can then send each other text messages, images, and videos.

7. According to “Kik’s Guide for Law Enforcement,” Kik users are also able to create
chat groups with a limited number of individuals to communicate in a group setting and exchange
text messages, images and videos. These groups are administered by the group creator who has
the authority to remove and ban other users from the created group. Once the group is created, Kik
users have the option of sharing a link to the group that includes all of their contacts or any other
user. These groups are frequently created with a group name containing a hashtag (#) that is easily
identifiable or searchable by keyword.

8. According to information provided to HSI by a Kik Law Enforcement Response
Team Lead, Kik's Terms of Service prohibit Kik users from uploading, posting, sending,
commenting on, or storing content that contains child pornography and/or child abuse images. The
Terms of Service also provide that Kik may review, screen and delete user content at any time if
Kik believes use of their services are in violation of the law. According to Kik, Kik has a strong

business interest in enforcing their Terms of Service and ensuring that their services are free of

 

' Available at: https://lawenforcement.kik.com/hc/en-us/categories/200320809-Guide-for-Law-
Enforcement.
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 10 of 32.

illegal content, and in particular, child sexual abuse material. Accordingly, Kik reports that it
independently and voluntarily takes steps to monitor and safeguard their platform and that ridding
Kik products and services of child abuse images is critically important to protecting their users,
product, brand, and business interests.

9. Kik is located in Ontario, Canada and is governed by Canadian law. According to
information contained in the “Kik Interactive, Inc. Child Sexual Abuse and Illegal Material Report
and Glossary” (hereinafter Kik Glossary), which Kik provides when reporting information to law
enforcement authorities, Kik is mandated to report to the Royal Canadian Mounted Police (RCMP)
any images and/or videos that would constitute suspected child pornography under Canadian law
which are discovered on the Kik platform. According to the Kik Glossary, Kik is typically alerted
to suspected child pornography on Kik based on digital hash value matches to previously identified
child pornography or through reports from other Kik users or third-party moderators.

10. The RCMP has advised Homeland Security Investigations (HSI) agents that upon
receiving a report from Kik related to suspected child pornography, the RCMP reviews the
reported IP addresses of the Kik users contained in the Kik Reports to determine their location.
The RCMP then provides Kik Reports of Kik users in the United States to HSI in Ottawa, Canada,
who in turn provides the Kik Reports to the HSI Cyber Crimes Center (C3) Child Exploitation

Investigations Unit (CEIU) located in Fairfax, Virginia for analysis and dissemination.

PROBABLE CAUSE
11.‘ [ have reviewed a Kik Report dated March 4, 2019. A review of the Kik Report
shows that on March 4, 2019 at 10:03:35 UTC, a Kik user with username “spunducky0420_500”

who provided the name “Spunducky Beester,” email address “icesk8tes@gmail.com,” date of birth
9
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK 0n11/05/19 Page 11 of 32

“July 28, 1980,” who was using a Samsung SM-J337T model cellular phone, used Kik to send an
image of child pornography as described herein.

12. - I have learned that Kik was alerted to the child pornography through use of
Microsoft’s PhotoDNA technology. According to the Kik Glossary, Kik uses PhotoDNA to
automatically scan user-uploaded files in order to flag images that may depict suspected child
pomography and prevent such images from continuing to circulate through their application.
When PhotoDNA detects a suspected child pornography file, it creates a Report and sends it to the
Kik Law Enforcement team. According to information provided by a Kik Law Enforcement
Response Team Lead, all suspected child pornography images and videos reported via a
PhotoDNA Report, as well as any related user communications, are visually reviewed by amember
of the Kik Law Enforcement Response team before a report is forwarded to law enforcement
authorities. Kik trains employees comprising its Law Enforcement Response team on the legal

_ obligation to report apparent child pornography. The Team is trained on the Canadian statutory
definition of child pornography and how to recognize it on Kik products and services. Kik
voluntarily makes reports to law enforcement in accordance with that training. After Kik
discovered the suspected child pornography, Kik removed the content from its communications
system and closed the user’s account.

13. Along with Kik’s Report, Kik provided a copy of the suspected child pornography
image that they located to the RCMP. On October 2, 2019, I reviewed the very same image that
Kik had provided with the Kik Report sent to the RCMP and forwarded to HSI. The image had
previously been located, isolated, searched and viewed by Kik personnel before it was reported to
the RCMP. I reviewed only the image previously located, isolated, searched and viewed by Kik

10
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 12 of 32

personnel and observed that the image is child pornography as defined by Federal Law.
Specifically, the image distributed by the Kik username “spunducky0420 500” included the
following:
a. The image is of a prepubescent white female with long brown hair (hereafter
"victim"). The victim is wearing makeup and lipstick on her face and what appears to be a
gold necklace. The victim is fully nude laying on a giraffe-type print sheet next to a cheetah-
type blanket. The victim has no breast development and no visible pubic hair. The victim is
holding her left leg in the air with her left arm, while her right leg is spread, fully exposing her
vagina and partially exposing her anus. The image was uploaded to an undisclosed chat room
within Kik on March 4, 2019 at 10:03:35 UTC.

14. The information provided by Kik included IP addresses associated with access to
the pertinent Kik user account. Specifically, IP address 68.13.236.123 was used by username
“spunducky0420_ 500” on March 4, 2019, to send a child pornography image. In addition, IP
address 68.13.236.123 was used to access the Kik user account during the same month the Kik
user sent child pornography.

15. A query of the American Registry for Internet Numbers (ARIN) online database
revealed that IP address 68.13.236.123 used on March 4, 2019 to send a child pornography image
was registered to Cox Communications. In addition, the IP address 68.13.236.123 used to access.
the Kik user account during the month the Kik user sent a child pornography image was also
registered to Cox Communications.

16. On July 22, 2019, an administrative summons was sent to Cox Communications
regarding the IP address described in Paragraphs 14-15. A review of the results obtained on

11
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 13 of 32

August 29, 2019 identified the following account holder and address, which is the address of the
SUBJECT PREMISES: Kathy MCELROY at 1403 Archer Drive, Claremore, Oklahoma.

17. A search of law enforcement databases that provides names, dates of birth,
addresses, associates, telephone numbers, and other information was conducted for the SUBJECT
PREMISES. These queries revealed the following individuals may live at the residence: Kathy
MCELROY (DOB: 06/14/1949), Virginia SMITH (aka BURT/LOPEZ) (DOB: 08/19/1976),
Dakota BURT (DOB: 04/15/2000), Dalton BURT (DOB: 04/27/1997), Patricia SMITH (DOB:
04/21/2004), and Cherokee BURT (DOB 01/13/2003).

18. Surveillance of the SUBJECT PREMISES on or about October 16, 2019 revealed
that a gray colored 2014 Ford Fiesta bearing Oklahoma license plate HTM-015 was parked in the
driveway. A check with the Oklahoma Tax Commission via the National Law Enforcement
Telecommunication System (NLETS) showed the vehicle registered to Kathy MCELROY or
Virginia BURT at the SUBJECT PREMISES.

19. On or about October 22, 2019, I used a wireless device in an effort to gain additional
information regarding/detect any potential wireless networks at the SUBJECT PREMISES.
Positioned across the street from the SUBJECT PREMISES, I noted that there was one wireless
network in the area, but it was secured. Accordingly, to use the network to access the Internet, a
user would likely have to know the encryption key or password for that particular network. Based
on the signal strength of the wireless network, as well as my training and experience and
information relayed to me by agents, I believe that the wireless router at the SUBJECT PREMISES
is likely generating a secured wireless network. As explained above, I know, from my training

and experience and information relayed to me by agents, that wireless routers for both secured and

12
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 14 of 32

unsecured wireless networks may yield significant evidence of, or serve as instrumentalities of, a

crime.

BACKGROUND ON CHILD PORNOGRAPHY,
COMPUTERS, AND THE INTERNET

20. I have had both training and experience in the investigation of computer-related
-crimes. Based on my training, experience, and knowledge, I know the following:

a. Computers and digital technology are the primary way in which individuals
interested in child pornography interact with each other. Computers basically serve four
functions in connection with child pornography: production, communication, distribution,
and storage.

b. Digital cameras and smartphones with cameras save photographs or videos
as a digital file that can be directly transferred to a computer by connecting the camera or
smartphone to the computer, using a cable or via wireless connections such as “WiFi” or
“Bluetooth.” Photos and videos taken on a digital camera or smartphone may be stored on
a removable memory card in the camera or smartphone. These memory cards are often
large enough to store thousands of high-resolution photographs or videos.

c. A device known as a modem allows any computer to connect to another
computer through the use of telephone, cable, or wireless connection. Mobile devices such
as smartphones and tablet computers may also connect to other computers via wireless
connections. Electronic contact can be made to literally millions of computers around the

- world. Child pornography can therefore be easily, inexpensively and anonymously

13
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 15 of 32

(through electronic communications) produced, distributed, and received by anyone with
access to a computer or smartphone.

d. The computer’s ability to store images in digital form makes the computer
itself an ideal repository for child pornography. Electronic storage media of various types
—to include computer hard drives, external hard drives, CDs, DVDs, and “thumb,” “jump,”
or “flash” drives, which are very small devices which are plugged into a port on the
computer — can store thousands of images or videos at very high resolution. It is extremely
easy for an individual to take a photo or a video with a digital camera or camera-bearing
smartphone, upload that photo or video to a computer, and then copy it (or any other files
on the computer) to any one of those media storage devices. Some media storage devices
can easily be concealed and carried on an individual’s person. Smartphones and/or mobile
phones are also often carried on an individual’s person.

e. The Internet affords individuals several different venues for obtaining,
viewing, and trading child pornography in a relatively secure and anonymous fashion.

f. Individuals | also use online resources to retrieve and store child
pornography. Some online services allow a user to set up an account with a remote
computing service that may provide e-mail services and/or electronic storage of computer
files in any variety of formats. A user can set up an online storage account (sometimes
referred to as “cloud” storage) from any computer or smartphone with access to the
Internet. Even in cases where online storage is used, however, evidence of child
pornography can be found on the user’s computer, smartphone or external media in most

cases.

14
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 16 of 32

g. A growing phenomenon related to smartphones and other mobile
computing devices is the use of mobile applications, also referred to as “apps.” Apps
consist of software downloaded onto mobile devices that enable users to perform a variety
of tasks — such as engaging in online chat, sharing digital files, reading a book, or playing
a game — on a mobile device. Individuals commonly use such apps to receive, store,
distribute, and advertise child pornography, to interact directly with other like-minded
offenders or with potential minor victims, and to access cloud-storage services where child
pornography may be stored.

h. As is the case with most digital technology, communications by way of
computer can be saved or stored on the computer used for these purposes. Storing this
information can be intentional (i.e., by saving an e-mail as a file on the computer or saving
the location of one’s favorite websites in, for example, “bookmarked” files). Digital
information can also be retained unintentionally such as the traces of the path of an
electronic communication may be automatically stored in many places (e.g., temporary
files or ISP client software, among others). In addition to electronic communications, a
computer user’s Internet activities generally leave traces or “footprints” in the web cache
and history files of the browser used. Such information is often maintained indefinitely
until overwritten by other data.

CHARACTERISTICS COMMON TO INDIVIDUALS

WHO DISTRIBUTE, RECEIVE, POSSESS, AND/OR ACCESS WITH
INTENT TO VIEW CHILD PORNOGRAPHY

15
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 17 of 32

21. Based on my previous investigative experience related to child exploitation
investigations, and the training and experience of other law enforcement officers with whom I have
had discussions, I know there are certain characteristics common to individuals who distribute,
receive, possess, and/or access with intent to view child pornography:

a. Such individuals may receive sexual gratification, stimulation, and
satisfaction from contact with children, or from fantasies they may have viewing children
engaged in sexual activity or in sexually suggestive poses, such as in person, in
photographs, or other visual media, or from literature describing such activity.

b. Such individuals. may collect sexually explicit or suggestive materials in a
variety of media, including photographs, magazines, motion pictures, videotapes, books,
slides and/or drawings or other visual media. Individuals who have a sexual interest in
children or images of children oftentimes use these materials for their own sexual arousal
and gratification. Further, they may use these materials to lower the inhibitions of children
they are attempting to seduce, to arouse the selected child partner, or to demonstrate the
desired sexual acts. |

| c. Such individuals almost always possess and maintain digital or electronic
files of child pornographic material, that is, their pictures, videos, photographs,
correspondence, mailing lists, etc., in the privacy and security of their home or some other
secure location. Individuals who have a sexual interest in children or images of children
typically retain pictures, videos, photographs, correspondence, and mailing lists for many

years.

16
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK gn 11/05/19 Page 18 of 32

d. Likewise, such individuals often maintain their child pornography images
in a digital or electronic format in a safe, secure and private environment, such as a
computer and surrounding area. These child pornography images are often maintained for
several years and are kept close by, usually at the possessor’s residence, inside the
possessor’s vehicle, or, at times, on their person, to enable the individual to view the child
pornography images, which are valued highly. Some of these individuals also have been
found to download, view, and then delete child pornography on their computers or digital
devices on a cyclical and repetitive basis.

| e. Such individuals may also take it upon themselves to create their own child
pornography or child erotica images, videos or other recordings. These images, videos or
other recordings may be taken or recorded covertly, such as with a hidden camera in a
bathroom, or the individual may have child victims he or she is abusing in order to produce
child pornographic or child erotica images, videos or other recordings. These images,
videos or other recordings are often collected, traded, or shared.

f. Importantly, evidence of such activity, including deleted child pornography,
often can be located on these individuals’ computers and digital devices through the use of
forensic tools. Indeed, the very nature of electronic storage means that evidence of the
crime is often still discoverable for extended periods of time even after the individual
“deleted” it.

g. Such individuals also may correspond with and/or meet others to share
information and materials, rarely destroy correspondence from other child pornography

distributors/possessors, conceal such correspondence as they do their sexually explicit

17
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 19 of 32

material, and often maintain lists of names, addresses, and telephone numbers of
individuals with whom they have been in contact and who share the same interests in child
pornography.

h. Such individuals prefer not to be without their child pornography for any
prolonged period of time. This behavior has been documented by law enforcement officers
involved in the investigation of child pornography throughout the world. Thus, even if
“spunducky0420_500” uses a portable device (such as a mobile phone) to access the
internet and child pornography, it is more likely than not that evidence of this access will
be found in his/her home, the SUBJECT PREMISES as set forth in Attachment A.

22. As detailed herein, the Kik user “spunducky0420 500” distributed child
pornography via Kik. In order to distribute such material, the user would necessarily have to
acquire and possess child pornography. |

SPECIFICS OF SEARCH AND SEIZURE
OF COMPUTER SYSTEMS

23. As described above and in Attachment B, this application seeks permission to
search for records that might be found on the SUBJECT PREMISES, in whatever form they are
found. One form in which the records might be found is data stored on a computer’s hard drive or
other storage media, such as a cellular phone or tablet. Thus, the warrants applied for would
authorize the seizure of electronic storage media or, potentially, the copying of electronically

stored information, all under Rule 41(e)@2)(B).

18
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 20 of 32

24. I submit that if a computer or storage medium is found on the SUBJECT
PREMISES, there is probable cause to believe those records will be stored on that computer or
storage medium, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that computer
files or remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files
downloaded to a storage medium can be stored for years at little or no cost. Even when
files have been deleted, they can be recovered months or years later using forensic tools.
This is so because when a person “deletes” a file on a computer, the data contained in the
file does not actually disappear; rather, that data remains on the storage medium until it is
overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free
space or slack space—that is, in space on the storage medium that is not currently being
used by an active file—for long periods of time before they are overwritten. In addition, a
computer’s operating system may also keep a record of deleted data in a “swap” or
“recovery” file.

c. Wholly apart from user-generated files, computer storage media—in
particular, computers’ internal hard drives—contain electronic evidence of how a computer
has been used, what it has been used for, and who has used it. To give a few examples,
this forensic evidence can take the form of operating system configurations, artifacts from
operating system or application operation, file system data structures, and virtual memory

“swap” or paging files. Computer users typically do not erase or delete this evidence,

19
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 21 of 32

because special software is typically required for that task. However, it is technically

possible to delete this information.

d. Similarly, files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary Internet directory or “cache.”

25. As further described in Attachment B, this application seeks permission to locate
not only computer files that might serve as direct evidence of the crimes described on the warrants,
but also for forensic electronic evidence that establishes how computers were used, the purpose of
their use, who used them, and when. There is probable cause to believe that this forensic electronic
evidence will be on any storage medium in the SUBJECT PREMISES because:

a. Data on the storage medium can provide evidence of a file that was once on
the storage medium but has since been deleted or edited, or of a deleted portion of a file

(such as a paragraph that has been deleted from a word processing file). Virtual memory

paging systems can leave traces of information on the storage medium that show what tasks

and processes were recently active. Web browsers, e-mail programs, and chat programs
store configuration information on the storage medium that can reveal information such as
online nicknames and passwords. Operating systems can record additional information,
such as the attachment of peripherals, the attachment of USB flash storage devices or other
external storage media, and the times the computer was in use. Computer file systems can
record information about the dates files were created and the sequence in which they were
created, although this information can later be falsified.

b. As explained herein, information stored within a computer and other
electronic storage media may provide crucial evidence of the “who, what, why, when,

20
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 22 of 32

where, and how” of the criminal conduct under investigation, thus enabling the United
States to establish and prove each element or alternatively, to exclude the innocent from
further suspicion. In your affiant’s training and experience, information stored within a
computer or storage media (e.g., registry information, communications, images and
movies, transactional information, records of session times and durations, internet history,
and anti-virus, spyware, and malware detection programs) can indicate who has used or
controlled the computer or storage media. This “user attribution” evidence is analogous to
the search for “indicia of occupancy” while executing a search warrant at a residence. The
existence or absence of anti-virus, spyware, and malware detection programs may indicate
whether the computer was remotely accessed, thus inculpating or exculpating the computer
owner. Further, computer and storage media activity can indicate how and when the
computer or storage media was accessed or used. For example, as described herein,
computers typically contain information that log: computer user account session times and
durations, computer activity associated with user accounts, electronic storage media that
connected with the computer, and the IP addresses through which the computer accessed
networks and the internet. Such information allows investigators to understand the
chronological context of computer or electronic storage media access, use, and events
relating to the crime under investigation. Additionally, some information stored within a
computer or electronic storage media may provide crucial evidence relating to the physical
location of other evidence and the suspect. For example, images stored on a computer may
both show a particular location and have geolocation information incorporated into its file

data. Such file data typically also contains information indicating when the file or image

21
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 23 of 32

was created. The existence of such image files, along with external device connection logs,
may also indicate the presence of additional electronic storage media (e.g., a digital camera
or cellular phone with an incorporated camera). The geographic and timeline information
described herein may either inculpate or exculpate the computer user. Last, information
stored within a computer may provide relevant insight into the computer user’s state of
mind as it relates to the offense under investigation. For example, information within the
computer may indicate the owner’s motive and intent to commit a crime (e.g., internet
searches indicating criminal planning), or consciousness of guilt (e.g., running a “wiping”
program to destroy evidence on the computer or password protecting/encrypting such
evidence in an effort to conceal it from law enforcement).

c. A person with appropriate familiarity with how a computer works can, after
examining this forensic evidence in its proper context, draw conclusions about how
computers were used, the purpose of their use, who used them, and when.

d. The process of identifying the exact files, blocks, registry entries, logs, or
other forms of forensic evidence on a storage medium that are necessary to draw an
accurate conclusion is a dynamic process. While it is possible to specify in advance the
records to be sought, computer evidence is not always data that can be merely reviewed by
a review team and passed along to investigators. Whether data stored on a computer is
evidence may depend on other information stored on the computer and the application of
knowledge about how a computer behaves. Therefore, contextual information necessary

to understand other evidence also falls within the scope of the warrant.

22
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 24 of 32

e. Further, in finding evidence of how a computer was used, the purpose of its
use, who used it, and when, sometimes it is necessary to establish that a particular thing is
not present on a storage medium. For example, the presence or absence of counter-forensic —
programs or anti-virus programs (and associated data) may be relevant to establishing the
user’s intent.

f. I know that when an individual uses a computer to obtain or access child
pornography, the individual’s computer will generally serve both as an instrumentality for
committing the crime, and also as a storage medium for evidence of the crime. The
computer is an instrumentality of the crime because it is used as a means of committing the
criminal offense. The computer is also likely to be a storage medium for evidence of crime.
From my training and experience, I believe that a computer used to commit a crime of this
type may contain: data that is evidence of how the computer was used; data that was sent
or received; notes as to how the criminal conduct was achieved; records of Internet
discussions about the crime; and other records that indicate the nature of the offense.

26. Based upon my training and experience and information relayed to me by agents
and others involved in the forensic examination of computers, I know that computer data can be
stored on a variety of systems and storage devices, including external and internal hard drives,
flash drives, thumb drives, micro SD cards, macro SD cards, DVDs, gaming systems, SIM cards,
cellular phones capable of storage, floppy disks, compact disks, magnetic tapes, memory cards,
memory chips, and online or offsite storage servers maintained by corporations, including but not

limited to “cloud” storage. I also know that during the search of the premises it is not always

23
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 25 of 32

possible to search computer equipment and storage devices for data for a number of reasons,
including the following:

a. Searching computer systems is a highly technical process which requires
specific expertise and specialized equipment. There are so many types of computer
hardware and software in use today that it is impossible to bring to the search site all of the
technical manuals and specialized equipment necessary to conduct a thorough search. In
addition, it may also be necessary to consult with computer personnel who have specific
expertise in the type of computer, software website, or operating system that is being
searched:

b. Searching computer systems requires the use of precise, scientific
procedures which are designed to maintain the integrity of the evidence and to recover
“hidden,” erased, compressed, encrypted, or password-protected data. Computer hardware
and storage devices may contain “booby traps” that destroy or alter data if certain
procedures are not scrupulously followed. Since computer data is particularly vulnerable
to inadvertent or intentional modification or destruction, a controlled environment, such as
a law enforcement laboratory, is essential to conducting a complete and accurate analysis
of the equipment and storage devices from which the data will be extracted;

c. The volume of data stored on many computer systems and storage devices
will typically be so large that it will be highly impractical to search for data during the
execution of the physical search of the premises; and

d. Computer users can attempt to conceal data within computer equipment and
storage devices through a number of methods, including the use of innocuous or misleading

24
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 26 of 32

filenames and extensions. For example, files with the extension “jpg” often are image

files; however, a user can easily change the extension to “.txt” to conceal the image and

make it appear that the file contains text. Computer users can also attempt to conceal data
by using encryption, which means that a password or device, such as a “dongle” or

“keycard,” is necessary to decrypt the data into readable form. In addition, computer users

can conceal data within another seemingly unrelated and innocuous file in a process called

“steganography.” For example, by using steganography a computer user can conceal text

in an image file which cannot be viewed when the image file is opened. Therefore, a

substantial amount of time is necessary to extract and sort through data that is concealed

or encrypted to determine whether it is contraband, evidence, fruits, or instrumentalities of

a crime.

27. Additionally, based upon my training and experience and information relayed to
him by agents and others involved in the forensic examination of computers, I know that routers,
modems, and network equipment used to connect computers to the Internet often provide valuable
evidence of, and are instrumentalities of, a crime. This is equally true of so-called "wireless
routers," which create localized networks that allow individuals to connect to the Internet
wirelessly. Though wireless networks may be "secured" (in that they require an individual to enter
an alphanumeric key or password before gaining access to the network) or "unsecured" (in that an
individual may access the wireless network without a key or password), wireless routers for both
secured and unsecured wireless networks may yield significant evidence of, or serve as
instrumentalities of, a crime—including, for example, serving as the instrument through which the
perpetrator of the Internet-based crime connected to the Internet and, potentially, containing

25
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 27 of 32

logging information regarding the time and date of a perpetrator's network activity as well as
identifying information for the specific device(s) the perpetrator used to access the network.
Moreover, I know that individuals who have set up either a secured or unsecured wireless network
in their residence are often among the primary users of that wireless network.

28. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the warrant I am
applying for would permit seizing, imaging, or otherwise copying storage media that reasonably
appear to contain some or all of the evidence described inthe warrants, and would authorize a later
review of the media or information consistent with the warrant. The later review may require
techniques, including but not limited to computer-assisted scans of the entire medium, that might
expose many parts of a hard drive to human inspection in order to determine whether it is evidence
described by the warrant. ©

29. Because several people share the SUBJECT PREMISES as a residence, it is
possible that the SUBJECT PREMISES will contain storage media that are predominantly used,
and perhaps owned, by persons who are not suspected of a crime. If it is nonetheless determined
that that it is possible that the things described in this warrant could be found on any of those
computers or storage media, the warrant applied for would permit the seizure.and review of those
items as well.

CONCLUSION

30. Based on the foregoing, there is probable cause to believe that the federal criminal
statutes cited herein have been violated, and that the contraband, property, evidence, fruits and
instrumentalities of these offenses, more fully described in Attachment B, are located at the

locations described in Attachment A. I respectfully request that this Court issue a search warrant

26
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 28 of 32

for the locations described in Attachment A, authorizing the seizure and search of the items
described in Attachment B.

31. lam aware that the recovery of data by a computer forensic analyst takes significant
time; much the way recovery of narcotics must later be forensically evaluated in a lab; digital
evidence will also undergo a similar process. For this reason, the “return” inventory will contain
a list of only the tangible items recovered from the premises. Unless otherwise ordered by the

Court, the return will not include evidence later examined by a forensic analyst.

Tae

Dustin L. Carder
Special Agent
Homeland Security Investigations

sh Mov
Sworn and subscribed before me this day of October, 2019.

Jodi F(Jayne wv *
UNITED STATES MAGISTRATE JUDGE .

27
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 29 of 32

ATTACHMENT A
DESCRIPTION OF LOCATIONS TO BE SEARCHED
The entire property located at 1403 Archer Drive, Claremore, Oklahoma, including the
residential building, any outbuildings, and any appurtenances thereto (the SUBJECT PREMISES).
The residence to be searched is a single-family dwelling with white siding and tan rock along the
base, tan trim and a brown composite roof. The front door of the residence to be searched faces
north. There is a small overhang covering a porch by the front door with a tan pillar on either side.

There is an attached one car garage on the west end of the residence to be searched with a white

overhead door. The residence to be searched is described above and pictured below:

 
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 30 of 32

ATTACHMENT B
LIST OF ITEMS TO BE SEIZED

A. Images of child pornography or child erotica; files containing images; and data of any type
relating to the sexual exploitation of minors, and material related to the possession thereof,
in any form wherever it may be stored or found including, but not limited to:

4 i Any cellular telephone, smartphone, tablet, personal digital assistant, computer,
computer system and related peripherals; computer hardware; computer software;
tapes, cassettes, cartridges, streaming tape, commercial software and hardware,
computer disks, disk drives, monitors, computer printers, modems, tape drives, disk
application programs, data disks, system disk operating systems, magnetic media
floppy disks, hardware and software operating manuals, tape systems and hard
drive and other computer related operation equipment, digital cameras, scanners,
monitors, printers, external storage devices, routers, modems, computer
photographs, Graphic Interchange formats and/or photographs, undeveloped
photographic film, slides, and other visual depictions of such Graphic Interchange
formats (including, but not limited to, JPG, GIF, TIF, AVI, and MPEG), and any
electronic data storage devices including, but not limited to hardware, software,
diskettes, backup tapes, CD-ROMS, DVD, Flash memory devices, and other
storage mediums; any input/output peripheral devices, including but not limited to
computer passwords and data security devices and computer-related
documentation, and any hardware/software manuals related to or used to: visually
depict child pornography; contain information pertaining to the interest in child
pornography; and/or distribute, receive, or possess child pornography, or
information pertaining to an interest in child pornography, or information
pertaining to an interest in child pornography;

ii. Books and magazines containing visual depictions of minors engaged in sexually
explicit conduct, as defined in 18 U.S.C. § 2256 or relating to the sexual
exploitation of minors;

iii. Originals, copies, and negatives of visual depictions of minors engaged in sexually
explicit conduct, as defined in 18 U.S.C. § 2256 or relating to the sexual
exploitation of minors; and

iv. Stories, text-based files, motion pictures, films, videos, and other recordings of
visual depictions of minors engaged in sexually explicit conduct, as defined in 18
U.S.C. § 2256 or relating to the sexual exploitation of minors:

B. Information, correspondence, records, documents or other materials pertaining to the
possession, receipt or distribution of visual depictions of minors engaged in sexually
explicit conduct, as defined in 18 U.S.C. § 2256, or pertaining to the sexual exploitation of
minors, that were transmitted or received using computer, cellular device, personal digital

* (‘icers May Seize only those Cellular telephones that pfPicers
(earonably boleye ave owned er Cowholled by Individuals that reside at de
Subject Premises, G4: \\-S-14
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 31 of 32

assistant, or some other facility or means of interstate or foreign commerce, common
carrier, or the U.S. mail including, but not limited to:

i. Envelopes, letters, and other correspondence including, but not limited to,
electronic mail, chat logs, and electronic messages, establishing possession, access
to, or transmission through interstate or foreign commerce, including by United
States mail or by computer, of visual depictions of minors engaged in sexually
explicit conduct, as defined in 18 U.S.C. § 2256 or relating to the sexual
exploitation of minors; and

il. Books, ledgers, and records bearing on the production, reproduction, receipt,
shipment, orders, requests, trades, purchases, or transactions of any kind involving
the transmission through interstate or foreign commerce including by United States
mail or by computer of any visual depiction of minors engaged in sexually explicit
conduct, as defined in 18 U.S.C. § 2256 or relating to the sexual exploitation of
minors;

iii. . Any and all records, documents, or materials, including any and all address books,
mailing lists, supplier lists, mailing address labels, and any and all documents and
records pertaining to the preparation, purchase, and acquisition of names or lists of
names to be used in connection with the purchase, sale, trade, or transmission,
through interstate commerce including by United States mail or by computer, any
visual depiction of a minor engaged in sexually explicit conduct, as defined in Title
18, United States Code, Section 2256 or relating to the sexual exploitation of
minors;

iv. Any and all records, documents, or materials, including any and all address books,
names, and lists of names and addresses of minors visually depicted while engaging
in sexually explicit conduct, defined in Title 18, United States Code, Section 2256;
or relating to the sexual exploitation of minors;

Vv. Any and all records of Internet usage including user names and e-mail addresses
and identities assumed for the purposes of communication on the Internet. These
records may include billing and subscriber records, chat room logs, e-mail
messages, and include electronic files in a computer and on other data storage
mediums, including CDs or DVDs;

vi. Any physical keys, encryption devices, dongles and similar physical items
necessary to access computer equipment, storage devices or data;

vii. | Any passwords, password files, test keys, encryption codes or other information
necessary to access the computer equipment, storage devices or data; and

viii. Files, records, programs, logs, electronic communications, scanning programs,
financial records, hacking software, or router configuration software;
Case 4:19-mj-00232-JFJ Document 1 Filed in USDC ND/OK on 11/05/19 Page 32 of 32

Cc. Credit card information including but not limited to bills and payment records, including
but not limited to records of internet access;

D. Records evidencing occupancy or ownership of the premises described above, including,
but not limited to, utility and telephone bills, mail envelopes, or addressed correspondence;

E. Records or other items which evidence ownership or use of computer equipment or any of
the devices described in this attachment that are found in the above residence, including,
but not limited to, sales receipts, bills for Internet access, and handwritten notes;

F. Any and all adapters, chargers or other hardware items necessary to charge the battery, or
to maintain the functioning of, any of the equipment described above; and

G. Any data or materials establishing ownership, use or control of any computer equipment
seized from 1403 Archer Drive, Claremore, Oklahoma.

H. Any and all information, correspondence (including emails), records, documents and /or
other materials related to contacts, in whatever form, with minors involving the production,
possession and /or distribution of child pornography and the attempt or act of educing, .
enticing, coercing, or persuading a minor to engage in sexual acts.
